UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6388



RODNEY ANTONIO TUCKER,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORREC-
TIONS, Director, Ron Angelone; VIRGINIA PAROLE
BOARD, Director, John R. Metzger, III,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-574-3)


Submitted:   June 12, 1997                 Decided:   June 18, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Antonio Tucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recommen-
dation could waive appellate review of a district court order based

upon the recommendation. Despite this warning, Appellant failed to

object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we   affirm the judgment of the district court. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2